PUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 16-1030


In Re: JEMSEK CLINIC, P.A.; JOSEPH JEMSEK,

                        Debtors.

------------------------------------

BLUE CROSS BLUE SHIELD OF NORTH CAROLINA,

                        Plaintiff - Appellant,

                v.

JEMSEK CLINIC, P.A.; JOSEPH G. JEMSEK, M.D., an individual,

                        Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge; J. Craig Whitley, Chief Bankruptcy
Judge. (3:14-cv-00417-RJC; 07-03006)


Argued: December 7, 2016                                       Decided: March 3, 2017


Before WILKINSON, MOTZ, and FLOYD, Circuit Judges.


Vacated and remanded by published opinion. Judge Motz wrote the opinion, in which
Judge Wilkinson and Judge Floyd joined.
ARGUED: Christopher Grafflin Browning, Jr., TROUTMAN SANDERS LLP, Raleigh,
North Carolina, for Appellant. William D. Blakely, POLSINELLI PC, Washington,
D.C., for Appellees. ON BRIEF: J. Nick Phillips, TROUTMAN SANDERS LLP,
Atlanta, Georgia, for Appellant. Lauren P. Desantis-Then, Washington, D.C., Mit S.
Winter, POLSINELLI PC, Kansas City, Missouri, for Appellees.




                                        2
DIANA GRIBBON MOTZ, Circuit Judge:

       In this case, the bankruptcy court imposed staggering sanctions on a creditor. It

dismissed with prejudice claims that the creditor valued at over $10 million, and it

ordered the creditor to pay the debtor $1.29 million in attorneys’ fees and costs.

Although the bankruptcy court did not clearly err in finding that the creditor acted in bad

faith, these sanctions were excessive. We therefore vacate the judgment of the district

court adopting the bankruptcy court’s sanctions order and remand for further proceedings

consistent with this opinion.



                                               I.

       In May 2003, a group of doctors filed a nationwide class action against the Blue

Cross and Blue Shield Association and its member entities, including Blue Cross Blue

Shield of North Carolina (“Blue Cross NC”). The doctors brought the case — styled

Love v. Blue Cross and Blue Shield Ass’n, No. 03-21296-CIV (S.D. Fla. filed May 22,

2003) — in the Southern District of Florida.

       In their complaint, the doctors alleged that the Blue Cross companies used several

underhanded business practices to deny, delay, and reduce payments for medical

treatments based solely on considerations of cost. The doctors alleged that, as part of the

scheme, the Blue Cross companies refused to pay for covered and medically necessary

treatments, misrepresented the criteria used to determine payments, and unlawfully

terminated provider agreements.


                                               3
      In September 2006, three years after the initiation of the Love case in Florida, Blue

Cross NC sued Dr. Joseph Jemsek and the Jemsek Clinic in North Carolina state court.

In its complaint, Blue Cross NC asserted several state-law claims, including breach of

contract and fraud. At the time, Jemsek ran a clinic in Huntersville, North Carolina that

specialized in the treatment of Lyme disease. According to Blue Cross NC, Jemsek

improperly billed it for hundreds of Lyme disease treatments that were medically

unnecessary or not covered by the parties’ provider agreement. Blue Cross NC also

alleged that Jemsek fraudulently “upcoded” many of his treatments, assigning them a

billing code corresponding to treatments that were more expensive than those he actually

provided. Blue Cross NC estimates that from 2000 to 2005, Jemsek received more than

$10 million in improper payments.

      Jemsek responded by filing for Chapter 11 bankruptcy for himself and on behalf

of his clinic. He then removed Blue Cross NC’s suit to the bankruptcy court, where it

continued as an adversary proceeding. On January 24, 2007, Jemsek filed his answer,

affirmative defenses, and nine counterclaims.

      Seven of Jemsek’s counterclaims alleged essentially the same underhanded

practices at issue in Love.   Jemsek claimed that Blue Cross NC denied claims for

reimbursement; terminated the parties’ provider agreement “not based upon medical

evidence, but upon a desire to limit its costs”; and misrepresented whether Jemsek’s

treatments were covered or medically necessary. The remaining two counterclaims,

asserting defamation and tortious interference with a business relationship, related to


                                            4
statements Blue Cross NC allegedly made about Jemsek’s practice to the North Carolina

Medical Board and the Centers for Disease Control and Prevention. In total, Jemsek

claimed he suffered at least $20 million in damages.

       On April 27, 2007, a few days before discovery began in the North Carolina

bankruptcy proceedings, the Love parties reached a tentative settlement in Florida. Under

the terms of the settlement agreement, the Blue Cross companies agreed to pay $130

million and change their business practices. In exchange, the Love plaintiffs released

their claims against the Blue Cross companies.

       On May 31, 2007, the Love court preliminarily approved the settlement and

enjoined the plaintiffs from litigating any released claims pending final approval.

Specifically, the Love court enjoined plaintiffs from pursuing “any aspect of any fee for

service claim” that

       are, were or could have been asserted . . . by reason of, arising out of, or in
       any way related to any of the facts, acts, events, transactions, occurrences,
       courses of conduct, business practices, representations, omissions,
       circumstances or other matters referenced in the [a]ction . . . .

It is now undisputed that Jemsek was a putative member of the Love class and that this

injunction applied to his first seven counterclaims.

       In July 2007, the Love court mailed a notice of the class settlement to putative

class members and published the notice in several major news and trade publications.

The notice informed putative class members of their right to opt out of the Love

settlement. The deadline to opt out was September 14, 2007. Although Jemsek received




                                             5
the notice, he apparently did not understand its significance and never told his counsel

about it. As a result, Jemsek never opted out of the Love settlement.

      In the meantime, the bankruptcy court in North Carolina continued to referee the

parties’ “extensive and rancorous discovery efforts.”        By the bankruptcy court’s

reckoning, this involved “multiple sets of discovery, motions to compel, several hearings

and a lengthy in camera document review” by the court.

      On March 31, 2008 — ten months after the Love court had issued its May 31

injunction — Blue Cross NC informed the bankruptcy court about the Love injunction.

At that point, the bankruptcy court had stayed discovery pending the district court’s

resolution of yet another discovery dispute. After receiving an adverse ruling, Blue Cross

NC moved to amend that stay order. In its motion, Blue Cross NC’s local counsel

reported that it had just learned that Jemsek’s counterclaims had been enjoined by the

Love court.

      The bankruptcy court granted Blue Cross NC’s motion to amend the stay order,

and the parties repaired to the Southern District of Florida. Blue Cross NC moved the

Love court to enforce its injunction against Jemsek and order Jemsek to withdraw his

counterclaims. The Love court agreed that its injunction applied to Jemsek’s first seven

counterclaims and granted the motion. Love v. Blue Cross & Blue Shield Ass’n, No. 03-

21296-CIV, 2008 WL 4097607, at *1 (S.D. Fla. Sept. 4, 2008). Jemsek appealed to the

Eleventh Circuit, which affirmed. Thomas v. Blue Cross & Blue Shield Ass’n, 333 F.




                                            6
App’x 414, 415 (11th Cir. 2009) (per curiam). He then withdrew the seven enjoined

counterclaims.

       In November 2009, after a nearly two-year hiatus in the North Carolina

bankruptcy proceedings, Jemsek filed a motion for sanctions against Blue Cross NC. The

bankruptcy court granted the motion. In a lengthy and strongly worded opinion, it found

that Blue Cross NC purposefully avoided informing the court and Jemsek about the Love

settlement and the May 31 injunction. “As a result,” the bankruptcy court concluded,

“counterclaims worth potentially millions of dollars were lost, this litigation was delayed

for more than two years, sizeable attorneys fees and costs were necessitated for [Blue

Cross NC’s] opponents and an inordinate amount of court time was needlessly

consumed.”

       The bankruptcy court dismissed Blue Cross NC’s claims with prejudice and

ordered it to pay Jemsek a total of $1.29 million in attorneys’ fees and costs. This

included nearly all of the attorneys’ fees and costs Jemsek incurred in the bankruptcy

proceedings and while defending against Blue Cross NC in Florida, including the

appellate litigation.

       Blue Cross NC sought interlocutory review of the sanctions order, but the district

court denied the request. In January 2014, Jemsek amended his remaining counterclaims

for defamation and tortious interference. Blue Cross NC filed a motion with the Love

court to enjoin these amended counterclaims. The Love court granted the motion and

ordered Jemsek to withdraw those remaining counterclaims, which he did.


                                            7
       The bankruptcy court then issued its proposed findings of fact and conclusions of

law and recommended entry of final judgment. Blue Cross NC filed a motion with the

district court to vacate the bankruptcy court’s sanctions order. The district court denied

Blue Cross NC’s motion and entered final judgment, adopting the bankruptcy court’s

proposed findings of fact and conclusions of law. Blue Cross NC timely noted this

appeal.



                                              II.

       We first consider whether the bankruptcy court erred when it decided to sanction

Blue Cross NC.       We review the bankruptcy court’s sanctions order for abuse of

discretion. McGahren v. First Citizens Banks & Tr. Co. (In re Weiss), 111 F.3d 1159,

1169 (4th Cir. 1997). A court abuses its discretion when its conclusion is “guided by

erroneous legal principles” or “rests upon a clearly erroneous factual finding.” Westberry

v. Gislaved Gummi AB, 178 F.3d 257, 261 (4th Cir. 1999).

       The bankruptcy court gave several reasons for imposing sanctions. It explained

that, in its view, Blue Cross NC violated discovery rules by failing to mention the Love

case as part of its initial disclosures, failing to amend its initial disclosures after the Love

court issued its May 31 injunction, and failing to disclose the Love case in response to an

interrogatory. The court also concluded that Blue Cross NC violated the Love court’s

preliminary injunction, its local rules, and the disclosure rules of the Judicial Panel on




                                               8
Multidistrict Litigation. Finally, the bankruptcy court found that Blue Cross NC acted in

bad faith by intentionally withholding information about the Love case.

       On appeal, Blue Cross NC contends that it had no duty under the rules of

discovery to disclose the Love settlement or preliminary injunction. It also contends that

the Love court’s injunction did not apply to its claims and that the bankruptcy court

lacked the power to sanction it for violating the rules and orders of courts in other

jurisdictions.

       We agree that Blue Cross NC did not violate the Love court’s injunction. The

Love court enjoined only the “Releasing Parties” from litigating any of their released

claims against the defendant “Blue Parties.”         The settlement agreement defines

“Releasing Parties” as the class member doctors and certain “Signatory Medical

Societies,” who all agreed to release their claims against the Blue Parties, including Blue

Cross NC. The bankruptcy court erred in finding that Blue Cross NC was one of these

Signatory Medical Societies. As Jemsek conceded in the bankruptcy court, Blue Cross

NC was not a Signatory Medical Society and thus was not one of the releasing parties

covered by the injunction. Accordingly, Blue Cross NC did not violate the Love court’s

May 31 injunction by pursuing its claims against Jemsek after that date.

       We need not consider most of Blue Cross NC’s other contentions because

bankruptcy courts have the inherent power to sanction parties who abuse the litigation

process in bad faith. In re Weiss, 111 F.3d at 1171; see Law v. Siegel, 134 S. Ct. 1188,

1194 (2014); Marrama v. Citizens Bank of Mass., 549 U.S. 365, 375–76 (2007). Here,


                                            9
the bankruptcy court found that Blue Cross NC kept mum about the Love court’s

injunction and thus allowed the bankruptcy court to continue adjudicating counterclaims

that had already been enjoined. The court found that by litigating various discovery

disputes as though the Love court’s injunction did not exist, Blue Cross NC, among other

things, prolonged the proceedings in the bankruptcy court and thereby wasted “an

inordinate amount of court time.”

       Federal courts have the inherent power to sanction this type of conduct. The

courts’ inherent powers exist to preserve the integrity of the judicial process and the

resources needed to resolve disputes in an orderly and expeditious manner — two

indispensable assets in any nation dedicated to the rule of law. See Chambers v. NASCO,

Inc., 501 U.S. 32, 43–46 (1991); United States v. Shaffer Equip. Co., 11 F.3d 450, 457–

59 (4th Cir. 1993). And it is well established that a federal court may wield its inherent

sanctioning powers “when a party ‘shows bad faith by delaying or disrupting the

litigation or by hampering enforcement of a court order.’” Chambers, 501 U.S. at 46

(quoting Hutto v. Finney, 437 U.S. 678, 689 n.14 (1978)).

       A party undermines the integrity of the judicial process by using a court’s

resources to litigate claims that it knows or suspects another court has already resolved or

enjoined, and it quite obviously wastes scarce judicial resources. Accordingly, it is an

abuse of the litigation process for a client to conceal from the court the fact that its

opponents’ claims have been enjoined. Blue Cross NC had no duty to remind Jemsek

about the Love court’s injunction or the opt-out deadline. But it did have a duty not to


                                            10
waste the bankruptcy court’s time and resources by litigating against counterclaims it

knew or suspected had been enjoined in light of the pending Love settlement agreement.

Cf. In re Cellular 101, Inc., 539 F.3d 1150, 1154 (9th Cir. 2008) (“The obligation to

inform the court of a potential settlement is of such critical importance to the

maintenance of orderly proceedings and to the prevention of needless delay that a lawyer

who fails to fulfill that obligation may be personally subject to sanctions.”); Gould v.

Bowyer, 11 F.3d 82, 84 (7th Cir. 1993) (“[I]n order to spare busy courts unnecessary

work, parties must advise a court when settlement is imminent.”).

      The bankruptcy court found that Blue Cross NC did just this, and its finding was

not clearly erroneous. First, notwithstanding its lawyers’ lack of knowledge, it seems

highly likely that Blue Cross NC knew about the Love court’s injunction well before its

lawyers informed the bankruptcy court about it on March 31, 2008. Second, although

Blue Cross NC might not have known exactly which counterclaims the Love court’s

injunction covered, it seems likely that Blue Cross NC knew or suspected that several of

Jemsek’s counterclaims shared a common nucleus of operative fact and asserted many of

the same legal theories as the Love complaint. Finally, Blue Cross NC offered no

credible, good-faith explanation for why it kept silent until Jemsek’s deadline to opt out

of the Love settlement had long passed. It contends only that it could not reasonably have

known that Jemsek’s counterclaims had been enjoined. But for the reasons already

discussed, that appears not to be so. Insofar as there was some doubt about the scope of




                                           11
the Love court’s injunction, Blue Cross NC never explains why it waited so long to

inform the bankruptcy court about this potential development.

       On this evidence, the bankruptcy court could reasonably infer that Blue Cross NC

acted in bad faith in failing to inform the court of the Love court’s injunction earlier. *

Under our deferential standard of review, we have no basis to conclude that this finding

constituted error. See Easley v. Cromartie, 532 U.S. 234, 242 (2001) (explaining that a

court reviewing for clear error will not reverse simply because the reviewing court

“would have decided the case differently”).



                                              III.

       Although the bankruptcy court did not clearly err in invoking its inherent powers,

our review is not yet complete. Even when a court properly concludes that sanctions are

warranted, it abuses its discretion when it imposes sanctions disproportionate to the

severity of a party’s misconduct. United States v. Rhynes, 218 F.3d 310, 321–22 (4th Cir.


       *   Jemsek suggests that Blue Cross NC delayed revealing the Love injunction
because it wanted to avoid reminding Jemsek about the opt-out deadline. Jemsek’s
failure to opt out apparently limited his recovery to an amount less than what he sought as
damages in the bankruptcy proceedings. Blue Cross NC contends that its North Carolina
lawyers did not know about the Love injunction until March 2008 and that Blue Cross
NC could not reasonably have known that the Love injunction applied to Jemsek’s
counterclaims. The district court appears to have agreed with Jemsek’s view. The record
itself yields no definitive answer as to the reason for the delay — it may have been a
litigation strategy, or it may have been negligence. Under our deferential standard of
review, however, we cannot say the bankruptcy court erred in finding that Blue Cross NC
lacked a good-faith reason for failing to inform the court about the Love injunction for ten
months.


                                              12
2000) (en banc); see Chambers, 501 U.S. at 44–45.           We consider in turn whether

dismissal with prejudice or an award of $1.29 million in attorneys’ fees and costs were

excessive under the circumstances.

                                             A.

       Federal courts have the inherent power to dismiss an action with prejudice as a

sanction. Shaffer, 11 F.3d at 462. But because it is “the most extreme sanction,”

dismissal with prejudice is appropriate only in the most egregious cases. See id. Even

then, a court must first weigh several factors:

       (1) the degree of the wrongdoer’s culpability; (2) the extent of the client’s
       blameworthiness if the wrongful conduct is committed by its attorney,
       recognizing that we seldom dismiss claims against blameless clients; (3) the
       prejudice to the judicial process and the administration of justice; (4) the
       prejudice to the victim; (5) the availability of other sanctions to rectify the
       wrong by punishing culpable persons, compensating harmed persons, and
       deterring similar conduct in the future; and (6) the public interest.

Id. at 462–63.

       We do not think Blue Cross NC’s conduct called for the most extreme sanction

available. The bankruptcy court’s conclusion to the contrary rests primarily on its belief

that Blue Cross NC bears responsibility for Jemsek’s failure to opt out of the Love

settlement.

       Blue Cross NC certainly wasted the time and resources of Jemsek and, most

importantly, the bankruptcy court. But the only party responsible for the loss of Jemsek’s

counterclaims is Jemsek himself. It is undisputed that Jemsek received adequate notice

of the Love settlement in July 2007 and that he had the benefit of counsel at the time. As



                                             13
the Eleventh Circuit noted when it considered the issue, “[i]f Jemsek wished to preserve

his counterclaims, he could have done so quite easily by opting out of the Love action.”

Thomas, 333 F. App’x at 422. Jemsek simply did not appreciate the significance of the

notice and so never told his lawyers about it.

       This decision was unwise, of course, and it led Jemsek to commit a critical error in

this litigation. But the error is Jemsek’s, and Blue Cross NC had no duty to correct it.

Under our adversarial system, litigants are not their opponents’ keepers. They have no

duty to help their opponents maximize their recovery or prevent them from losing their

claims. Therefore, the bankruptcy court erred when it determined that it could sanction

Blue Cross NC for Jemsek’s loss of his counterclaims.

       Once we remove this error, it becomes apparent that the Shaffer factors do not

favor dismissal with prejudice. Aside from the second factor — culpability of the client

— none of the six Shaffer factors favor the bankruptcy court’s decision to impose the

most extreme sanction available.

       The first and third factors — the degree of Blue Cross NC’s culpability and the

prejudice to the judicial process arising from its delay — weigh against dismissal with

prejudice. Although the bankruptcy court wasted some of its resources dealing with

Jemsek’s enjoined counterclaims, Blue Cross NC’s claims were still properly before the

bankruptcy court. Blue Cross NC’s did not impair the court’s ability to adjudicate those

claims.




                                             14
       The fourth factor — prejudice to the victim — similarly disfavors dismissal with

prejudice. As discussed above, and contrary to the bankruptcy court’s conclusion, Blue

Cross NC did not cause Jemsek to lose his counterclaims.          And Blue Cross NC’s

reticence did not affect Jemsek’s ability to defend against Blue Cross NC’s claims against

him. Accordingly, we fail to see how Blue Cross NC prejudiced Jemsek in this case.

       As for the fifth factor — the availability of less severe sanctions — the bankruptcy

court concluded that no lesser sanction would suffice because Blue Cross NC caused

“extreme prejudice” to Jemsek by “manag[ing] to bar [Jemsek’s] compulsory

counterclaims even as it seeks recovery on its own claims.” This conclusion is mistaken,

and once corrected, we see no reason why a lesser sanction could not adequately

compensate for any actual harm Blue Cross NC caused and deter similar misconduct in

the future.

       Finally, regarding the sixth factor, public policy strongly favors deciding cases on

the merits. Shaffer, 11 F.3d at 462. That preference has not been overcome here, given

the absence of prejudice to Jemsek or any connection between Blue Cross NC’s

misconduct and its claims against Jemsek.

       Under these circumstances, dismissal with prejudice was unduly severe.

                                            B.

       Of course, a federal court may also order a party to pay an opponent’s attorneys’

fees as a sanction for bad-faith conduct. See Chambers, 501 U.S. at 45–46. Here, the

bankruptcy court’s award included the expenses Jemsek incurred: “1) in connection with


                                            15
this Adversary Proceeding from May 31, 2007 forward, 2) pursuing discovery responses

prior to May 31, 2007, and 3) defending against [Blue Cross NC] after March 31, 2008 in

the Florida Court and on appeal during the Love injunction proceedings.”

       We take no issue with the first component of this award. Blue Cross NC should

have informed the bankruptcy court about the Love court’s injunction on May 31, 2007 or

shortly thereafter. However, for the reasons already discussed, the bankruptcy court

abused its discretion when it awarded the second and third components, which represent a

sizable portion of the total award. The court abused its discretion by awarding fees

related to discovery before May 31, 2007 because Jemsek incurred these expenses before

the Love court preliminarily approved the settlement and enjoined litigation of the

released claims. Until then, Blue Cross NC had every right to defend against Jemsek’s

counterclaims.

       With respect to the expenses related to the Florida and Eleventh Circuit litigation,

Jemsek incurred these expenses because he failed to opt out of the Love settlement. He

could have easily avoided this error by telling his lawyers about the notice he received.

Because Jemsek’s expenses are not fairly attributable to Blue Cross NC’s misconduct, the

bankruptcy court exceeded its sanctioning powers by taxing Blue Cross NC with them.

       We recognize that a bankruptcy court has considerable leeway to fashion an

appropriate sanction. But in this case, those sanctions were excessive and based on a

faulty premise:   that Blue Cross NC bore the responsibility for Jemsek’s lack of

diligence.


                                            16
                                            IV.

       For the foregoing reasons, we vacate the judgment of the district court and remand

the case for further proceedings consistent with this opinion.

                                                            VACATED AND REMANDED




                                            17